OPINION, of the Court, by
Ch. J. Boyie.
.This is an appeal from a decree of the'general court, carrying into effect a former decree of "this court; and the onlyjnquiry now admissible in the case, is, whether the general court, in directing the manner of surveying the interfering claims, has conformed to the former opinion of this court i
There is no question made as to the mode of surveying the claim under which the appellant derives title? but it is ob jected that the claim’ of the appellees has been improperly laid down by the court below; 1st, because the survey, as directed by that court, was not made upon the main fork of Mill creek, as required by the former opinion of this court; and gdly, because if the stream on which the court below directed the survey to be made, be the proper one, still the manner of making the survey is incorrect.
1 st. That the court below has selected the proper stream upon which the survey should have been made, we have no doubt. The other branch of the stream delineated upon the plat, though apparently at its junction with „the one selected by the court below, of pretty nearly the same size, is evidently not nigh as long, and has not as many tributary streams. It cannot, therefore, with the same propriety be denominated the main stream. Besides, as the entry under which the appellees clqim calls to adjoin the entry below it on the east, it plainly indicates the intention of the locator that the land located should be eastwardly of the entry called to be adjoined ; and it would certainly be more conformable to this intention to make the survey upon the fork selected by the court below, as it runs from an eastern direction, than it would have been to have surveyed it on the other fork, which runs from the south.
ad. As to the mode in which the court below lias directed the survey of the appellees’ claim, we can perceive no solid objection, provided the entry on which it immediately depends be properly laid down ; and that the latter mentioned entry is laid down in conformity to the directions given in the former opinion of this court, is perfectly dear. Whether those directions would hav« been given by this court, had it been foreseen that th* *385peculiar windings of the stream would have affected the shape of the survey, by making it an oblong instead of a square, may indeed admit of some doubt. But this is a point not now material to be examined ; for we have no authority to change or alter the former opinion of this court. That, from the very nature of the case, must be conclusive between the parties ; and as the court below hap strictly pursued that opinion in laying down the in* terferences in this case, their decree is correct.
Decree affirmed with costs.